DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a response to a non-final Office action on 01/12/2022 arguing against the previous § 112 and § 103 rejections. Examiner has carefully considered Applicant’s arguments, but finds then not persuasive. Therefore, Examiner has maintained the previous § 112 and § 103 rejections of claims 1-20 in the instant Office action. Since Examiner has maintained the previous § 112 and § 103 rejections, instant rejection of claims 1-20 is FINAL rejection of the claims. 

Examiner’s Remarks

35 USC § 101: Applicant has amended independent claims 1, 9, and 17, with new limitation: “The wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369the distributed ledger exist 


Response to Arguments



35 USC § 112: Applicant argues that specification in [0035]-[0036], [0053], and [0057] discloses
the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369the distributed ledger exist across the plurality of distributed computer nodes, and the tokens are added to a block in the blockchain-based system according to the consensus algorithm, and wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the second cash to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system

as claimed in independent claims 1, 9, and 17. Applicant specifically argues in pages 11-12 of the Remarks:
Based on at least this disclosure, one of ordinary skill in the art would understand that writing to a Blockchain-based distributed ledger necessarily involves adding blocks to the blockchain using a consensus algorithm. And the specification discloses that the tokens are created and issued to the buyer's and seller's accounts in electronic wallets and may be written to the distributed ledger. Because the distributed ledger is Blockchain- based, this would inherently involve the use of a consensus algorithm and the addition of blocks.

Examiner respectfully disagrees. There is no mention in [0035]-[0036], [0053], and [0057] of Applicant’s Specification of a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369the distributed ledger exist across the plurality of distributed computer nodes, and the tokens are added to a block in the blockchain-based system according to the consensus algorithm. In fact, there is no recitation of a consensus algorithm anywhere in the Applicant’s specification. Therefore, Examiner is maintaining the previous § 112 rejection of claims 1-20 in the instant Office action.   

35 USC § 103: Applicant argues in page 13 of the Remarks that Bachu in [0005]
does not disclose the use of a matching key to match the buyer and seller, but instead simply matches the buyer with the seller based on the buyer purchase quantity and the seller yield. There is no separate matching key involved in this process; it simply matches the seller to buyer based on quantity available and location. 

	Examiner respectfully disagrees. Bachu in [0005] specifically discloses:  
The system includes a storage repository configured to store seller criteria and a number of buyer criteria. The system also includes a processor of a central server configured to access the storage repository and execute software instructions stored in memory for receiving a number of buyer criteria . . . where each of the number of buyer criteria includes a purchase quantity, a buyer price . . . The processor of the central server is also configured to execute software instructions stored in memory for receiving seller criteria . . .  The processor of the central server is further configured to execute software instructions stored in memory for matching, within a predetermined period of time after receiving the number of buyer criteria and the seller criteria[].

	Bachu thus shows that number of buyer and seller criteria including quantity and price are stored in the memory, and the software instructions that match the byer and the seller criteria. Meanwhile, Applicant’s Specification in [0045] recites:


	There is no more specific description in Applicant’s Specification for what the “matching key” is. Examiner is interpreting the “matching key” to be “software instructions stored in memory for matching, within a predetermined period of time after receiving the number of buyer criteria and the seller criteria” as taught by Bachu.
  
Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain new subject matter which was not described in the original disclosure filed 10/15/2019 in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. The newly amended limitation is: “The wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369the distributed ledger exist across the 

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wager (2017/0024818 A1) in view of Mahajan (2019/0354945 A1), further in view of Bachu (2011/0208636 A1), and further in view of Mann (2019/0325431 A1).

As to claims 1, 9, and 17, Wager shows a commodity clearing bank (Wager: page 10, ¶ 91); a cash clearing bank (Wager: page 10, ¶ 91); and ATTORNEY DOCKET NO. 052227.500073an exchange server comprising at least one computer processor executing an exchange computer program an information 
Wager does not show  ATTORNEY DOCKET NO. 052227.500073the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party. Mahajan shows the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party (Mahajan: page6, ¶¶ 39-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Wager by the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party of Mahajan in order 
Wager in view of Mahajan does not show using a matching key that specifies one or more fields in the first settlement instruction and the second settlement instruction that must match, wherein the one or more fields comprises a quantity and/or a price. Bachu shows using a matching key that specifies one or more fields in the first settlement instruction and the second settlement instruction that must match, wherein the one or more fields comprises a quantity and/or a price (Bachu: page 1, ¶ 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Wager in view of Mahajan by using a matching key that specifies one or more fields in the first settlement instruction and the second settlement instruction that must match, wherein the one or more fields comprises a quantity and/or a price of Bachu in order to match parties to a transaction (Bachu: page 1, ¶ 5).  
Wager in view of Mahajan, and further in view of Bachu, does not show that the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369 Attorney Docket No.: 052227.500073 the distributed ledger exist across the plurality of distributed computer nodes, and the tokens are added to a block in the blockchain-based system according to the consensus algorithm, and wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the second cash to a wallet for the second party comprises at least in part adding a new block to the 


As to claims 2, 10, and 18, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 1, 9, and 17. Wager also shows that the commodity clearing bank tokenizes the commodity in response to the receipt of the affirmed settlement instructions (Wager: page 10, ¶ 92).  

As to claims 3 and 11, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 2 and 10. Wager also shows that the commodity clearing bank writes the tokens for the commodity to the blockchain-based system (Wager: page 10, ¶ 94).  

As to claims 4 and 12, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 2 and 10. Mahajan also shows that the commodity clearing bank adds the tokens for the commodity to the smart contract (Mahajan: page 10, ¶ 94).  

As to claims 5, 13, and 19, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 1, 9, and 17. Wager also shows that the cash clearing bank tokenizes the cash in response to the receipt of the affirmed settlement instructions (Wager: page 10, ¶ 92).  

As to claims 6 and 14, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 5 and 13. Wager also shows that the cash 

As to claims 7 and 15, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 5 and 13. Wager also shows that the cash clearing bank adds the tokens for the cash to the smart contract (Wager: page 10, ¶ 94).  

As to claims 8, 16, and 20, Wager in view of Mahajan, further in view of Bachu, and further in view of Mann, shows all the elements of claims 1, 9, and 17. Wager also shows redeeming the tokens for cash for the first party or redeeming the tokens for the commodity for the second party (Wager: page 11, ¶ 100).  

Conclusion



















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619